       Case 2:19-cv-05432-DJH Document 13 Filed 02/21/20 Page 1 of 3



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JEREMY N. HENDON
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4
     P.O. Box 683
 5   Washington, D.C. 20044
     202-353-2466 (v)
 6   202-307-0054 (f)
     Jeremy.Hendon@usdoj.gov
 7   Western.TaxCivil@usdoj.gov

 8   MICHAEL BAILEY
     United States Attorney
 9   Of Counsel
10
                                        IN THE UNITED STATES DISTRICT COURT
11                                           FOR THE DISTRICT OF ARIZONA

12    United States of America,           )
                                          )                  Case No. 2:19-cv-05432-DJH
13             Plaintiff,                 )
                                          )                  United States’ Notice of Service of
14             v.                         )                  United States’ Mandatory Initial
                                          )                  Discovery Responses
15    Stephen M. Kerr,                    )
                                          )
16             Defendant.                 )
      ____________________________________)
17

18              Plaintiff, the United States of America, by and through undersigned counsel,

19   hereby provides notice that it served its mandatory initial discovery responses on counsel

20   for Defendant on February 20, 2020.

21

22

23

24
      United States’ Notice of Service of MIDR                       U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-05432-DJH)                  1                Tax Division, Western Region
                                                                     P.O. Box 683
                                                                     Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
      Case 2:19-cv-05432-DJH Document 13 Filed 02/21/20 Page 2 of 3



 1             DATED this 21st day of February, 2020.

 2                                                  Respectfully submitted,
 3                                                  RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General
 4

 5                                                  /s/ Jeremy N. Hendon
                                                    JEREMY N. HENDON
 6                                                  Trial Attorney, Tax Division
                                                    U.S. Department of Justice
 7                                                  P.O. Box 683
                                                    Washington, D.C. 20044
 8
                                                    MICHAEL BAILEY
 9                                                  United States Attorney
                                                    Of Counsel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     United States’ Notice of Service of MIDR                        U.S. DEPARTMENT OF JUSTICE
     (Case No. 2:19-cv-05432-DJH)               2                    Tax Division, Western Region
                                                                     P.O. Box 683
                                                                     Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 13 Filed 02/21/20 Page 3 of 3



 1                                              CERTIFICATE OF SERVICE

 2             IT IS HEREBY CERTIFIED that service of the foregoing has been made this 21st
 3   day of February, 2020 via the Court’s CM/ECF system to:
 4

 5   Brandon Anthony Keim                                 bkeim@frgalaw.com, mnorthcott@frgalaw.com

 6   Yale F Goldberg                                      ygoldberg@frgalaw.com

 7
                                                          /s/ Jeremy N. Hendon
 8                                                        JEREMY N. HENDON
                                                          Trial Attorney, Tax Division
 9                                                        U.S. Department of Justice
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     United States’ Notice of Service of MIDR                              U.S. DEPARTMENT OF JUSTICE
     (Case No. 2:19-cv-05432-DJH)                     3                    Tax Division, Western Region
                                                                           P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
